Citation Nr: 0834728	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-43 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1969 until 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.   


FINDINGS OF FACT

1. A final September 1994 rating decision denied a claim for 
service connection for an anxiety disorder.  

2.  The evidence associated with the claims file since the 
September 1994 final denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for an anxiety disorder.  

3.  The medical evidence of record does not show that the 
veteran's has PTSD due to his active military service.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the September 1994 rating 
decision is not new and material; the claim of entitlement to 
service connection for an anxiety disorder is denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO and was provided information regarding 
stressor verification in March 2005.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2003, in regards to the claim for service connection 
for an anxiety disorder, included the criteria for reopening 
a previously denied claim and the criteria for establishing 
service connection.  Although information concerning why the 
claim was previously denied was not included, the veteran was 
informed of the reasons for his prior denial in his January 
2004 rating decision, his October 2004 Statement of the Case, 
and the October 2007 Supplemental Statement of the Case.  The 
veteran also demonstrated understanding of the need for new 
and material evidence, as indicated in his March 2005 
statement.  Consequently, the Board finds that any 
inadequacies of notice were cured by the veteran's actual 
knowledge of the need for new and material evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He 
submitted statements.  In addition, he was afforded several 
VA medical examinations, including in January 2004 and 
January 2007, in regards to his PTSD claim.  

In regards to his anxiety disorder claim, in the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).  As new and material 
evidence has not been provided, no VA examination is 
necessary in regards to the anxiety disorder claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence Claim

The veteran seeks to reopen previously a denied claim for 
service connection for an anxiety disorder.  A review of the 
record indicates that the appellant was previously denied 
service connection for the cause of the veteran's death in a 
final September 1994 rating decision.  The September 1994 
rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the September 1994 
rating decision included service treatment records, which did 
not indicate that the veteran complained of symptoms of an 
anxiety disorder or was diagnosed with a mental disorder.  
His October 1970 examination prior to exiting service found 
him to be psychiatrically normal.  Also of record were VA 
outpatient treatment records, indicating treatment for 
depression, as found in November 1981.   The veteran was 
found to not have developed an anxiety disorder during 
service, as indicated in the September 1994 rating decision.

Subsequent to the September 1994 rating decision, the veteran 
was repeatedly treated for mental disorders, including an 
anxiety disorder, as indicated in a May 1993 VA record.  He 
was also repeatedly diagnosed with an anxiety disorder, as 
indicated in a September 1995 and a June 2007 VA examination, 
however, no opinions as to the etiology of his an anxiety 
disorder were made.  Although numerous records reporting a 
diagnosis of and treatment for an anxiety disorder has been 
newly associated with the claims file, none of the medical 
opinions related to those records found his anxiety disorder 
to be related to his service.  In his current attempt to 
reopen the claim, the appellant has also filed additional 
personal statements, claiming that he has a mental disorder 
due to service.  

Although the evidence submitted since the September 1994 
rating decision is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated evidence provided any medical 
evidence attributing the veteran's anxiety disorder to his 
service, such that the Board could infer that he developed it 
during his service.  The newly submitted medical evidence 
only demonstrates what was previously known, that the veteran 
has been diagnosed with and has received treatment for his 
anxiety disorder.  

Additionally, the new lay evidence claiming that the 
veteran's anxiety disorder is due to his service is redundant 
of the appellant's earlier statements essentially claiming 
that his anxiety disorder is somehow due to his service.  
These statements do not provide competent medical evidence 
supportive of the appellant's claim.
  
The evidence received since the September 1994 rating 
decision does not contain competent medical evidence 
indicating that the veteran's anxiety disorder is somehow 
related to or developed during his service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the appellant's claim, specifically that the 
veteran's anxiety disorder developed due to his service.  
Accordingly, the Board finds that the claim for service 
connection for an anxiety disorder may not be reopened. 

PTSD Claim 

The veteran essentially contends that he has PTSD due to 
service; specifically, he contends that he has PTSD due to a 
pistol accident resulting in a hand injury and the death of a 
friend in Cambodia, as indicated in a March 2005 statement. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD will be granted if it is shown 
that the veteran has a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran provided information regarding his service in a 
March 2005 statement, including the death of a friend in 
Cambodia and an accidental gunshot wound to his left hand, 
but did not indicate that either stressor occurred while the 
veteran was engaged in combat. The veteran's stressor 
regarding the death of his friend was subsequently verified 
by the RO, following verification from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

The veteran's service treatment records do not indicate that 
the veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service. 

VA outpatient treatment records indicate that the veteran was 
not treated for a mental disorder for years following 
service.  Multiple VA examinations were provided to the 
veteran, including in August 1997, which diagnosed him with 
an anxiety disorder, not otherwise specified, but not PTSD.  
However, a March 2004 VA psychiatric note included a 
diagnosis of PTSD, but did not provide an analysis or 
explanation of how that diagnosis was made or indicate if his 
PTSD was related to his time in service.

A VA examination for PTSD was provided in January 2004.  The 
examiner found him to not meet DSM-IV stressful criteria for 
PTSD.  He was diagnosed with general anxiety disorder.  The 
examiner further stated that based on his history, records, 
and evaluations, the veteran did not fulfill the diagnostic 
criteria for PTSD.

Another VA examination was provided in June 2007, for PTSD.  
The veteran reported significant military history to include 
the death of his friend in Cambodia.  He did not note any 
stressor events that he found particularly traumatic.  The 
examiner found him to not meet DSM-IV stressor criteria.  
Rather, he was diagnosed with an anxiety disorder.  The 
examiner noted that the veteran did not meet the DSM-IV 
stressor criteria for PTSD or the symptom criteria for 
avoidance of the stimulus for re-experiencing the traumatic 
event or for hyperarousal.  

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the veteran's current 
mental disorder.  The Board must thus determine how much 
weight to afford the opposing opinions.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior evidence.  Id. at 470-71.  ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of the merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the March 2004 VA psychiatric note reported a 
diagnosis of PTSD, it did not indicate that the PTSD 
diagnosis was supported by a full review of the veteran's 
claims file or that a complete DSM-IV analysis accompanied by 
comprehensive psychiatric examination and interview was 
performed when making that diagnosis.  In contrast, the 
January 2004 and June 2007 VA examinations included reviews 
of the veteran's claims file and DSM-IV analyses, in addition 
to an examination of the veteran.  Both the January 2004 and 
June 2007 VA examiners found the veteran to not meet the 
criteria for PTSD under DSM-IV.   The June 2007 VA examiner 
further clarified that the veteran did not meet DSM-IV 
stressor or symptom criteria.  

The Board finds the VA examinations to be more probative as 
to the question of whether the veteran has PTSD.  The 
examinations were based on a more complete review of the 
veteran's history, including reviews of his claims file, and 
were clearly made in compliance with DSM-IV analysis of PTSD.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Furthermore, the March 2004 VA psychiatric note did not find 
that the veteran's PTSD was due to his claimed stressors.  As 
such, even assuming that the veteran has a diagnosis of PTSD, 
the medical evidence does not establish a link between the 
veteran's mental disorder symptomatology and the claimed in-
service stressors.  Thus, although the veteran has apparently 
been treated for symptoms of a mental disorder, the record 
nonetheless demonstrates no competent medical evidence of a 
nexus between the symptoms and any incident of military 
service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

The veteran was advised of the need to submit medical 
evidence demonstrating a current diagnosis of PTSD and a 
nexus between a current disability and service by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current diagnosis of 
PTSD and of relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has PTSD that is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Service connection for PTSD is denied.





[Continued on the next page] 
ORDER

New and material evidence has not been submitted; the 
application to reopen the claim for entitlement to service 
connection for a mental disorder, including an anxiety 
disorder, is denied.

Service connection for PTSD is denied.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


